Citation Nr: 1414668	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-24 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This matter was previously before the Board in November 2012, at which time the Board remanded the claim for additional development of the evidence of record.  The Board finds that there has been substantial compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude him from securing and following a substantially gainful occupation consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a) (West 2002), 5103A; 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The required notice should be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013).  Letters dated March 2009 and January 2013 informed the Veteran of the information and evidence VA would seek to provide, the evidence that the Veteran was expected to provide, and the evidence required to substantiate a claim for a TDIU.  These letters further informed the Veteran of how VA determines a disability rating and an effective date in compliance with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that VA has fulfilled the duty to notify the Veteran.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The service medical records have been associated with the claims file.  All identified and available post-service treatment records have been secured, which include VA treatment records and examination reports.  The Veteran underwent examinations in April 2009 and July 2012 that addressed his ability to secure and maintain employment.  The Board concludes that these examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not contended otherwise.  The record shows that all matters of due process have been satisfied.  The Board notes that the Veteran has declined in writing to seek a hearing before a Veterans Law Judge.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

TDIU

The Veteran contends that he is unemployable due to service-connected disabilities.  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there are two or more service-connected disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).

When these percentage requirements are not met, entitlement to benefits may be considered when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. § 4.16(b) (2013).  The Board does not have the authority to assign an total disability rating for compensation purposes based on individual unemployability pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

Substantially gainful employment is employment that is ordinarily followed by the nondisabled to earn a livelihood, with earnings common to the particular occupation in the community where the employee resides.  The term suggests a living wage.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  The ability to work sporadically or to obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a) (2013); Moore v. Derwinski, 1 Vet. App. 356 (1991).  A Veteran may be considered unemployable upon termination of employment that occurred because of disability, or in which special consideration was given on account of the disability, when it is satisfactorily shown that the Veteran is unable to secure further employment.  38 C.F.R. § 4.18 (2013).  The determination as to whether a TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

Any consideration as to whether the Veteran is unemployable is a subjective one that is based upon the Veteran's actual level of industrial impairment, not merely the level of industrial impairment experienced by the average person.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).

Advancing age and nonservice-connected disability may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating for service-connected disability, in itself, is recognition that the impairment makes it difficult to obtain and keep employment. Instead, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran is service-connected for tinea pedis, rated 10 percent, and right and left foot disabilities, each rated 10 percent disabling.  The combined rating for the service-connected disabilities is 30 percent.  38 C.F.R. § 4.25 (2013).  The Veteran's service-connected disabilities do not meet the percentage rating standards for consideration of the award of a schedular TDIU.  38 C.F.R. § 4.16(a) (2013).  Nonetheless, the Board must consider whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).  For a Veteran to prevail on a claim of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b), the record must show some factor that takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Having reviewed the record, the Board finds no evidence suggesting that the Veteran's case is outside the norm.  In September 2007, the Veteran's then-employer, a telemarketing company, indicated that the Veteran had expressed concerns with pain in his feet while on the job.  The Veteran's job required him to walk and stand for long periods of time during the workday.  The Veteran's employer indicated that the Veteran was an excellent employee, but he often had to take frequent  breaks from his duties to relieve his feet.  The employer indicated that the Veteran's condition did not "allow [the Veteran] to perform to his full potential."  

In February 2008, the Veteran indicated that he completed two years of college with a certificate in Information Systems.  The Veteran stated the he had recently worked in telemarketing for five years, with his employment ending in October 2007.  In March 2008, it was noted that the Veteran had worked in a mailroom, in computers, and as a telemarketing supervisor.  At that time, the Veteran was working as an escort with VA's compensated work therapy (CWT) program.  In August 2008, the Veteran interviewed for a position with a printing office.  In September 2008, the Veteran's CWT assignment was concluding, and he had informally been offered a regular job in an emergency room.  In January 2009, it was noted that the Veteran had not found a job since his CWT ended.  In April 2009, the Veteran indicated that he was currently unemployed in part due to foot pain.  The Veteran indicated that he was unable to walk to meet job requirements, and he had to leave employment due to foot pain.  In July 2012, a VA examiner indicated that the Veteran's foot condition impacted his ability to work, because the conditions caused a limitation of activity due to pain and fatigue.  

The Board acknowledges the contentions of the Veteran that he is unable to work due to service-connected disabilities.  Laypersons can attest to factual matters of which they had first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Veteran is competent to report what he perceives through his senses, such as pain, he does not have medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran's descriptions of the physical difficulties caused by his service-connected disabilities are competent and have some probative value.

However, even if the Board were to accept the Veteran's contention that his service-connected foot conditions preclude him entirely from engaging in physical labor, the evidence of record weighs against a finding that the Veteran is precluded from procuring or maintaining a substantially gainful occupation that is predominantly sedentary in nature.  Furthermore, the Veteran's work history indicates that he has experience working in predominantly sedentary fields, such as telework and computing.  The Board must also note that a September 2007 letter from the Veteran's then-employer indicated that the Veteran was an "excellent" employee despite his foot pain, and it did not suggest that the Veteran's service-connected disabilities precluded him from engaging in substantially gainful employment, but merely limited his effectiveness in that employment.  While the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability, as evidenced by his 30 percent combined disability rating, the weight of the evidence does not support his contention that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  

Instead, the Board finds that the symptomatology associated with the service-connected disabilities is appropriately compensated by the currently-assigned 30 percent combined disability rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  38 C.F.R. §§ 3.321(a), 4.1 (2013).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2013); Moyer v. Derwinski, 2 Vet. App. 289 (1992); Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating itself is recognition that industrial capabilities are impaired).

The Board finds that the RO's decision not to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a TDIU was correct because the preponderance of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  Therefore, the claim for TDIU must be denied.  38 C.F.R. § 5107(b) (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability rating based upon individual unemployability (TDIU) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


